Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00216-CV

                        RICHTERS RESTAURANT, LLC and Keith Richter,
                                      Appellants

                                              v.
                                            Charles
                              Charles BOEMECKE dba Delta Properties,
                                           Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-00826
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 7, 2013

DISMISSED

           Appellants’ attorney filed a letter with this court stating the case has been settled and the

letter “is a nonsuit.” We liberally construe this letter as a motion for voluntary dismissal filed

pursuant to Texas Rule of Appellate Procedure 42.1. We dismiss the appeal.



                                                         PER CURIAM